Citation Nr: 1639342	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1991 to June 1998.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned during a June 2016 hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record does not contain sufficient information to make a decision on the Veteran's appeal.  

Regarding the right ear, it is unclear whether the Veteran currently has right ear hearing loss for VA purposes under 38 C.F.R. § 3.385 (2015).  Private treatment records from July 2016 show diagnoses of sensorineural hearing loss in both the right and the left ears; however, no audiometric data is provided.  

Regarding the left ear, the record does not contain an adequate medical opinion regarding the etiology of any left ear hearing loss.  The VA opinions of record do not adequately address the shift in the Veteran's hearing during his active service.  See May 1995 Audiogram (showing puretone thresholds of 30 at 1,000 Hertz and 20 at 4,000 Hertz in the left ear); October 1995 Referral for Evaluation of Significant Threshold Shift.  While the July 2016 private treatment records do contain an opinion regarding the Veteran's left ear hearing loss, it is unclear whether the private examiner reviewed the service medical records and the rationale is scant.  

Regarding the Veteran's tinnitus, the March 2016 VA examiner indicated that an opinion regarding the nature and etiology of any tinnitus should be requested from a medical physician.  See March 2016 VA Examination (noting that tinnitus is a symptom of many maladies, in many cases independent from hearing loss, and suggesting an opinion be obtained from a medical physician regarding other possible causes).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's records of treatment for hearing loss and tinnitus from The University of Mississippi Medical Center, including audiometric data from testing performed in July 2016.  If the RO cannot locate such records it must document the attempts that were made to locate them and the claimant given an opportunity to locate them himself.

2.  Thereafter, schedule a VA examination by a medical physician to determine the nature and etiology of the Veteran's tinnitus, as well as an audiological examination to address the nature and etiology of any diagnosed hearing loss.  All indicated tests must be accomplished.  The examiners must review the electronic Veterans Benefits Management System and Virtual VA claims files and indicate in the report that they were reviewed.  

The physician must opine whether it is at least as likely as not (a 50 percent probability or greater) that any tinnitus is due to, or has been permanently aggravated by a service-connected disability, including any medications prescribed to treat service-connected disability.  The audiologist must address whether it is at least as likely as not that any hearing loss to include any left ear hearing loss is related to service, to include service on an aircraft carrier.  The audiologist must address the threshold shift discussed above and noted in the service medical records.

The physician must comment on the March 2016 VA audiology examiner's opinion that the Veteran's tinnitus is more likely due to factors other than his noise exposure in service or his hearing loss.

Both examiners are advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he is competent to report the onset and duration of his symptoms.  Both examiners are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 

A complete and adequate rationale is required for any and all opinions expressed.  If the requested opinions cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiners, i.e., additional facts are required, or the examiners do not have the needed knowledge or training.

3.  After the development requested has been completed, review the examination report to ensure it is in complete compliance with the directives of this REMAND.  Ensure that the examiners noted their review of all electronic claims folders.  If any report is deficient in any manner, implement corrective procedures at once.  

4.  Then, readjudicate the appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




